DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-17 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 2, 4-6, and 9-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because the metes and bounds of “inflammation disease” are unclear.  It is unclear if “inflammation disease” is meant to indicate any type of disease that elicits an inflammatory response.  Clarification of the scope of claim 1 is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 4, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Affiliated Hospital (CN 108324816 A – English translation).
	This reference teaches a method of treating the inflammatory disease rheumatoid arthritis by administering an ethanolic extract from Qu Mai (Dianthus superbus).  The ethanol is used in a concentration such as 60%, 75%, 85% or 90%.  The composition is administered in the form of a pharmaceutical formulation (see paragraphs 4, 13, 15, 17, and 145).
The reference does not teach that the method of treatment inhibits the cytokines claimed by applicant.  However, as discussed in MPEP section 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process…”.  The prior art teaches administering the same composition as claimed to the same patient population as claimed.  Therefore, the prior art method is structurally the same as the claimed method.  Consequently, the prior art method should inherent inhibit the claimed cytokines if applicant’s invention functions as claimed.
5.	Claim(s) 1-4, 7, 8, 10, 11, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 105169222 A – English translation) with Affiliated Hospital (CN 108324816 A – English translation) providing a definition for “Qumai”.
Chen teaches a method for treating psoriasis by administering a composition comprising Qumai.  “Qumai” is a common name for Dianthus superbus (see paragraph 145 of Affiliated Hospital).  Chen teaches that the Qumai is mixed with water and topically administered to the patient.  Chen teaches that the administration moisturizes the skin and removes psoriatic plaques from the skin (see paragraphs 1, 11, 13, 15, 21, and 22 of the translation).
The reference does not teach that the method of treatment inhibits the cytokines claimed by applicant.  However, as discussed in MPEP section 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process…”.  The prior art teaches administering the same composition as claimed to the same patient population as claimed.  Therefore, the prior art method is structurally the same as the claimed method.  Consequently, the prior art method should inherent inhibit the claimed cytokines if applicant’s invention functions as claimed.
6.	Claim(s) 1-4, 7, 8, 10, 13, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (CN 106902275 A – English translation) with Affiliated Hospital (CN 108324816 A – English translation) providing a definition for “Qumai”.
	Yu teaches a method for treating psoriasis by administering a composition comprising Qumai.  “Qumai” is a common name for Dianthus superbus (see paragraph 145 of Affiliated Hospital).  Yu teaches that the ingredients are extracted with water and administered in the form of a juice.  The reference teaches that the treatment reduces redness associated with psoriasis (see paragraphs 4, 7, and 19 of the translation).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claim 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Affiliated Hospital (CN 108324816 A – English translation).
The teachings of this reference are discussed above in paragraph 4.  The reference teaches orally administering the composition; however, the reference does not teach administering the composition in the form of a food.  However, it was well known in the art prior to the effective filing date to use food as a carrier for pharmaceutical ingredients.  Thus, an artisan of ordinary skill would have reasonably expected that the composition of the reference could be administered in the form of a food.  This reasonable expectation of success would have motivated the artisan to modify the reference to include the use of food as a formulation for the active ingredients.
8.	Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Affiliated Hospital (CN 108324816 A – English translation) in view of Hsieh (Chem. Pharm. Bull. (2005), vol. 53, no. 3, pp. 336-338).
	The teachings of Affiliated Hospital are discussed above in paragraph 4.  The reference does not specify the portion of the plant used to create the extract and does not teach a .
9.	Claims 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 105169222 A – English translation) in view of Hsieh (Chem. Pharm. Bull. (2005), vol. 53, no. 3, pp. 336-338).
	The teachings of Chen are discussed above in paragraph 5.  The reference does not specify the portion of the plant used to create the extract and does not teach a methanolic extract.  However, Hsieh teaches that methanolic extracts from a whole D. superbus plant contain active anti-inflammatory ingredients (see first paragraph on page 336 and “Extraction and Isolation” section on page 337).  Thus, it was known in the art that methanolic extracts from whole D. superbus (which would include aboveground and underground portions) contain ingredients that are useful in treating inflammation.  Therefore, an artisan of ordinary skill would reasonably expect that this extract would be useful in treating the inflammatory disease psoriasis taught by Chen.  This reasonable expectation of success would have motivated the artisan to modify Chen to include the use of a methanolic extract from D. superbus.
1, 3, 7, 9, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 106902275 A – English translation).
The teachings of this reference are discussed above in paragraph 6.  The reference teaches orally administering the composition; however, the reference does not teach administering the composition in the form of a food.  However, it was well known in the art prior to the effective filing date to use food as a carrier for pharmaceutical ingredients.  Thus, an artisan of ordinary skill would have reasonably expected that the composition of the reference could be administered in the form of a food.  This reasonable expectation of success would have motivated the artisan to modify the reference to include the use of food as a formulation for the active ingredients.
11.	Claims 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Affiliated Hospital (CN 108324816 A – English translation) in view of Hsieh (Chem. Pharm. Bull. (2005), vol. 53, no. 3, pp. 336-338).
	The teachings of Yu are discussed above in paragraph 6.  The reference does not specify the portion of the plant used to create the extract and does not teach a methanolic extract.  However, Hsieh teaches that methanolic extracts from a whole D. superbus plant contain active anti-inflammatory ingredients (see first paragraph on page 336 and “Extraction and Isolation” section on page 337).  Thus, it was known in the art that methanolic extracts from whole D. superbus (which would include aboveground and underground portions) contain ingredients that are useful in treating inflammation.  Therefore, an artisan of ordinary skill would reasonably expect that this extract would be useful in treating the inflammatory disease psoriasis taught by Yu.  This reasonable expectation of success would have motivated the artisan to modify Yu to include the use of a methanolic extract from D. superbus.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.